Citation Nr: 1445848	
Decision Date: 10/16/14    Archive Date: 10/30/14

DOCKET NO.  12-32 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Whether new and material evidence has been received to reopen claims of entitlement to service connection for residuals of a brain stem injury and entitlement to a nonservice-connected pension.

2.  Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from May 1998 to May 2000. 

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon, that denied a reopening of the claim and a pension.

The Veteran appeared at a Board hearing at the Agency of Original Jurisdiction (AOJ) in September 2014 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

In addition to his paper claims file, the Veteran has a Virtual claims file, which is a highly secured paperless repository, associated with his appeal.  The Statement of the Case (SOC) notes the AOJ reviewed all of the electronic records in the Virtual file.  Hence, the Board has properly considered the documents in both files while reviewing this appeal.  See 38 C.F.R. § 20.1304 (2013).

The issue of whether a November 2002 rating decision that denied entitlement to service connection for residuals of a brain stem injury and a pension contained clear and unmistakable error (CUE) has been raised by the record, but has not been adjudicated by the  AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDINGS OF FACT

1.  A January 2009 rating decision determined new and material evidence to reopen a claim of entitlement to service connection for residuals of a brain stem injury and entitlement to a nonservice-connected pension had not been received and denied a reopening of the claim.

2.  The Veteran did not appeal the January 2009 rating decision, and new and material evidence was not received within one year of issuance of the decision.

3.  In the absence of an appeal or receipt of new and material evidence within one year of the rating decision, the January 2009 rating decision is final.

4.  The evidence added to the record since the January 2009 rating decision does not trigger the need for additional assistance or raise a reasonable possibility of proving the claim.


CONCLUSIONS OF LAW

1.  The January 2009 rating decision that denied a reopening of a claim of entitlement to service connection for residuals of a brain stem injury and entitlement to a nonservice-connected pension is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302 (2013).

2.  New and material evidence to reopen a claim of entitlement to service connection for residuals of a brain stem injury and entitlement to a nonservice-connected pension has not been received.  The claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).

3.  The Veteran is not eligible to receive nonservice-connected pension benefits.  38 C.F.R. § 3.1, 3.3.  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed, a November 2011 AOJ letter provided the Veteran fully time- content-compliant VCAA notice.  See 38 C.F.R. § 3.159(b); see also Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  All of the Veteran's VA treatment records were added to the Virtual claims file.  Neither the Veteran nor his representative asserts that there are additional records to be obtained.

The United States Court of Appeals for Veterans Claims (Court) has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues; and, the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the hearing, the undersigned identified the issues before the Board, and asked questions of the Veteran that ensured his testimony addressed the relevant criteria for reopening the claim.  In light of the readily apparent impact of some of the brain injury residuals, the undersigned paid particular attention to ensuring the Veteran said what he intended.  Neither the Veteran nor his representative voiced any disagreement with the manner the hearing was conducted.  Hence, the Board finds the Bryant notice requirements were complied with.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Background of Original Claim

An August 2000 VA formal claim (Form 21-526) reflects that the Veteran applied for VA compensation for residuals of a brain injury and entitlement to a pension.  The documentation obtained by the AOJ included an October 1999 Line of Duty (LOD) Report of Investigation (ROI) conducted by the Veteran's unit.  That ROI determined the Veteran's injury was Not In Line of Duty, as it was due to his willful misconduct.

The ROI reflects that the Veteran was in undergraduate pilot training at Columbus AFB, MS.  During an evening in September 1999 at a local establishment, the Veteran imbibed alcoholic beverages to the point where at least two civilian witnesses, one of whom was the owner of the establishment, opined that he was intoxicated.  One of the witnesses offered to call a cab for the Veteran, but he refused the offer, stating he had a ride waiting.  A short time later, the Veteran was observed to put on his helmet, start his motorcycle, and depart the establishment.  One of the civilian witnesses stated the Veteran exited the parking area via the entrance and almost hit an inbound vehicle.  A local policeman encountered the Veteran traveling at a high rate of speed and gave chase.  The policeman, however, terminated his pursuit after the Veteran exited onto a local road, which the policeman knew to be curvy and hazardous.  The policeman reportedly called 911 and reported those facts; and later, came upon the scene of the accident where the Veteran was unconscious.  His motorcycle had run off of the road and struck an embankment.

At the Columbus AFB medical facility where the Veteran was transported via ambulance, analysis of a blood sample taken at the time of his admission revealed his blood alcohol level was .278.  The ROI notes that the standard level of intoxication was .10.

The ROI reflects that the Investigation Officer (IO) determined the Veteran's injury was Not In Line of Duty, as it was due to his willful misconduct-willfully operating a motor vehicle while intoxicated.  After a legal review by the installation staff judge advocate, the responsible commander at Columbus AFB, MS approved the findings of the LOD investigation.

On behalf of the Veteran, as he was not conscious at all times during the period in question, his parents petitioned the command authorities at Columbus AFB to revisit the LOD investigation.  The related documentation included the Veteran's stepfather's, a former policeman, theory that a dent in the rear fender of the motorcycle was evidence that the pursuing policeman in fact struck the Veteran's motorcycle with the police vehicle and caused the motorcycle to leave the road.  The petition also questioned the veracity of the witnesses and the integrity of the handling of the Veteran's blood sample.

The IO referred photographs of the dented fender to an accident reconstruction specialist at Columbus AFB, who opined that no particular conclusion could be drawn from the photographs.  The IO affirmed the findings and recommendation of record, as did the responsible commander.

In April 2004, the Secretary of the Air Force confirmed the findings of the initial and reopened investigation of Not In Line of Duty-Due to Own Willful Misconduct, and determined the Veteran was unfit for further military service by reason of injuries sustained due to his own misconduct.

A service department finding of Not In Line of Duty is not binding on VA.  See 38 C.F.R. §§ 3.1(m), (n).  As a result, the AOJ reviewed the circumstances of the Veteran's injury on a de novo basis.

An October 2002 Administrative Decision of the AOJ reflects that the LOD ROI conducted review under the applicable standards of 38 C.F.R. §§ 3.1(k), (m), and (n); and, 38 C.F.R. §§ 3.301, 302.   The Administrative Decision reflects that the AOJ determined the Veteran's brain injury was due to his willful misconduct, and that he was not entitled to service-connected disability compensation.

A November 2002 rating decision denied both service connection for residuals of a brain injury and a nonservice-connected pension for injury that rendered the Veteran permanently and totally disabled, as the injury on which the claims were based was due to his willful misconduct.  An AOJ letter also dated in November 2002 informed the Veteran of the decision and of his right to appeal.  No new and material evidence or an appeal was received within one year of the appeal; hence, the November 2002 rating decision became final.  38 C.F.R. §§ 3.104, 20.302.

In May 2008, the Veteran applied to reopen the claim.  He did not submit any evidence with his application, and no new evidence was otherwise added to the record.  A January 2009 rating decision, in pertinent part, determined new and material evidence was not received to reopen the service connection claim or grant a nonservice-connected pension.  An AOJ letter also dated in January 2009 informed the Veteran of the decision.  No new and material evidence or an appeal was received within one year of the appeal; hence, the January 2009 rating decision became final.  38 C.F.R. §§ 3.104, 20.302.  VA received the Veteran's current application to reopen the claims in October 2010.

New and Material Evidence

If new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Analysis

The evidence added to the record since the January 2009 rating decision includes the Veteran's VA treatment records, his November 2011 statement, and his testimony at the Board hearing.  The treatment records document the Veteran's treatment and therapy for his disability.  While they do constitute new evidence in the sense they were not before the rating board in January 2009, they are not material, as they do not address the core issue, which is willful misconduct.  See Morton v. Principi, 3 Vet. App. 508 (1992) (per curiam) (medical records describing Veteran's current condition are not material to issue of service connection and are not sufficient to reopen claim for service connection based on new and material evidence.).

At the hearing, the Veteran reiterated the contents of his November 2011 statement.  In that statement, he related that, prior to the accident, he was coping with the knowledge that a very close high school friend was ill with cancer.  The Veteran also suggested that the reason he was at the local establishment on the critical night in question is that it was a unit function at which he was expected to be present.  He also emphasized the fact that it was not in his character to consume alcoholic beverages to excess.

The Veteran's representative at the hearing, as in the Statement of Accredited Representative (VA Form 646), asserts the Veteran's statement about his friend and his drinking habits is new and material evidence.  The Board disagrees.  Although the evidence is new in the sense they it was not before the rating board in January 2009, it is not material but redundant.  First, the LOD ROI reflects that the IO interviewed the Veteran's fellow student-pilots, and almost all attested to the fact that the Veteran was not known to be a heavy drinker, and that he was dedicated to becoming a pilot.  Those who did not related it was because they did not know the Veteran very well.  Thus, that facet of the Veteran's case was inquired into, and hence, part of the record the AOJ considered in the November 2002 rating decision.  Second, the Veteran's emotional state as concerned his close friend, etc., is not material on the issue of whether his actions on the night in question constituted intentional misconduct.

The Board also acknowledges the representative's assertions at the hearing that the Veteran's testimony and written evidence on his state of mind is new and material evidence on whether he consumed alcohol in September 1999 merely to enjoy its intoxicating effects.  See 38 C.F.R. § 3.301(c)(2).  While that regulatory section was cited and noted in the November 2002 Administrative Decision, as it is part of the VA regulatory structure, it is clear from the Administrative Decision that the rating board decided the Veteran's claim under the basic provision of 38 C.F.R. §§ 3.1(m) and (n); which was, the Veteran operated his motorcycle in September 1999 while intoxicated with intentional disregard for the probable consequences of his actions.  His motivation for imbibing alcoholic beverages on that evening was not a salient factor of the rating board's decision.

In light of all of the above, the Board is constrained to find that new and material evidence has not been received to reopen claims of entitlement for service connection for residuals of a brain injury and entitlement to a nonservice-connected pension.  38 C.F.R. § 3.156.

Should the Veteran believe the rating board did not correctly apply the law as it existed in November 2002, that assertion should be pursued in a Motion of CUE.  See 38 C.F.R. § 3.105(a).  The Board also notes that there is no documentation in the claims file that the Veteran has petitioned the Air Force Board for the Correction of Military Records for relief.

Finally, in light of the Board's upholding of the line of duty determination, the Veteran is not eligible for nonservice-connected pension.  Thus, that claim fails as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994); 38 C.F.R. § 3.1, 3.3.  




ORDER

New and material evidence has not been received to reopen claims of entitlement to service connection for residuals of a brain stem injury and entitlement to a nonservice-connected pension.  The petition to reopen the claims is denied.

Entitlement to nonservice-connected pension is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


